Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective first turn" in line 16, and “the respective second turn” in line 18.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the limitation “a respective first turn” in line 22, is unclear if it is referring to the “first turns” or “the respective turn” recited in lines 14 and 16.
In claim 13, the limitation “wherein an inner side of each cavity of the plurality of cavities is spaced apart from each respective biosensor by a constant distance along an entirety of each longitudinal side of the respective biosensor” is unclear because it seems from Fig. 4 (embodiment that reads on independent claim 12) the distance between the inner side of the cavity and the longitudinal side of the biosensor is constant in some instances not along the entirety of each longitudinal side of the biosensor (as shown in Fig. 4 below). For examination purposes, Examiner construes this limitation as “wherein an inner side of each cavity of the plurality of cavities is spaced apart from each respective biosensor by a constant distance along an entirety of a longitudinal side of the respective biosensor”.
[AltContent: textbox (Variable distance)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Constant distance)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    448
    481
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michelmann (EP 1209026) in view of Rothschild (US 2014/0231410).


[AltContent: arrow][AltContent: textbox (Center of curvature )][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (Central axis)][AltContent: connector][AltContent: textbox (Second turns)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First turns)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    706
    510
    media_image2.png
    Greyscale


Although Michelmann does state that the seat body is a “vehicle seat”, there is no explicit disclosure of “a backrest arranged to extend upward from the base”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelmann’s seat to have this feature in order to support a human’s back when driving for comfort, stability, and/or safety.
Michelmann fails to disclose wherein each respective biosensor of the plurality of biosensors is arranged within a respective first turn of the at least one wire track of the heating track.
Rothschild teaches a heating track (as shown in Fig. 1 below) including at least one wire track (as shown in Fig. 1 below) formed to include a plurality of turns (as shown in Fig. 1 below), the plurality of turns having first turns (as shown in Fig. 1 below) each having a respective center of curvature (as shown in Fig. 1 below) that is further away from a central vertical axis of the seat body than the respective first turn (as shown in Fig. 1 below) and second turns (as shown in Fig. 1 below) each having a respective center of curvature (as shown in Fig. 1 below) that is closer to the central vertical axis of the seat body than the respective second turn (as shown in Fig. 1 below), wherein each center of curvature of the plurality of first turns is located between the center of curvature of an adjacent second turn and the central vertical axis (as shown in Fig. 1 below), and wherein each respective sensor (15, 16) of the plurality of sensors is arranged within a respective first turn of the at least one wire track of the heating track (as shown in Fig. 1 below).

[AltContent: textbox (Heating track)][AltContent: arrow][AltContent: textbox (Central axis)]
[AltContent: textbox (Second turns)][AltContent: textbox (First turns)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: connector]
    PNG
    media_image3.png
    362
    564
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelmann with Rothschild, by arranging the biosensors within the first turns of the at least one wire track of the heating track, for the advantages further detecting biophysical parameters of the occupant in additional locations of the seat body for a more wider detection area.
Regarding claim 2, Michelmann and Rothschild combined teach the vehicle seat as set forth above, wherein the heating track and the biosensor array are positioned to avoid contact with each other (Michelmann; as is implied based on the configuration of Fig. 1, the heating conductor 1 is spaced from the pressure sensor 2, thereby avoiding physical contact. The abstract also states, “sensor (2) subjected to almost no relevant thermal and/or electrical disturbing effects of the heating conductor and/or mechanical effects after application of the seat covering.” Para. 0016-0017 also confirms this feature to be present, as the disclosure expressly states is present and desired).

Regarding claim 4, Michelmann and Rothschild combined teach the vehicle seat as set forth above, wherein the heating track includes at least one section shaped complimentary to at least one of the biosensors (Michelmann; as shown in Fig. 1; the track of the heating conductor 1 complimentary runs the peripheral course, or outside of the occupied areas of the pressure sensors 2, so that no overlap occurs).
Regarding claim 6, Michelmann and Rothschild combined teach the vehicle seat as set forth above, wherein the at least one section of the heating track is spaced apart from the body of the at least one biosensor (Michelmann; subjectively, the heating conductor 1 appears to be “closely spaced” from the body of the pressure sensor 2).
Regarding claim 7, Michelmann and Rothschild combined teach the vehicle seat as set forth above, wherein the biosensor array and the heating track are integrally formed within a pad (Michelmann; formed together as one integral unit within a pad that can be represented by both layers 6; para. 0030).
Regarding claim 8, Michelmann and Rothschild combined teach the vehicle seat as set forth above, further comprising a control unit arranged in communication with the biosensor array for receiving an indication of the at least biophysical parameter (Michelmann; it is the Examiner’s position that this feature is implicit, even though Michelmann doesn’t disclose “control unit,” per se. It’s implicit that any pressure sensor would relay electrical information to a control unit).

Regarding claim 11, Michelmann and Rothschild combined teach the vehicle seat as set forth above, wherein the biosensor array communicates through the exterior covering (Michelmann; via a human transmitting force from his or her body, through the exterior covering, and two the biosensors which would detect and/or measure pressure).
Regarding claim 15, Michelmann and Rothschild combined teach the vehicle seat as set forth above, wherein each biosensor of the plurality of biosensors is arranged the same distance away from a surface of the exterior covering that contacts the occupant as an adjacent portion of the heating track (Michelmann; since the heater is disclosed as a flat heater it would be proper to conclude that the sensors are arranged at the same distance from the exterior surface of the exterior covering; as shown in Fig. 1; title).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Michelmann and Rothschild as set forth above, and further in view of Fields (US 7,457,695).
Regarding claim 5, Michelmann and Rothschild combined teach all the elements of the claimed invention as set forth above, except for, wherein the at least one biosensor includes a body having a serpentinous shape.
Fields discloses a “portable self-contained vehicle seat occupancy alert device (see title) that utilizes a serpentinous shaped pressure sensor. See at least claim 9. One 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelmann and Rothschild, by applying the teachings of Fields to Michelmann and Rothschild, i.e. modifying the pressure sensor(s) 2 to have or at least have a portion that has a serpentinous shape, in order to increase the pressure detection coverage of the sensor(s), thereby provide a better or more accurate reading of a user actually sitting on the vehicle seat.

Claims 9 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Michelmann and Rothschild as set forth above, and further in view of Mitchell (WO 2015-127193).
Regarding claim 9, Michelmann and Rothschild combined teach all the elements of the claimed invention as set forth above, except for, wherein the biosensor array includes at least one piezoelectric sensor.
Mitchell discloses such a sensor that’s used in a vehicle. See para. 00194.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelmann and Rothschild, by either utilizing at least one piezoelectric sensor in the biosensor array, or in lieu of the biosensor array’s sensors, in order to utilize a known sensor or substitute one known sensor for another known sensor, in order to arrive at the predictable result of measuring force and generating an electrical signal indicative of said force.

Mitchell teaches a vehicle seat (10) wherein the surface of the exterior covering is curved (as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelmann and Rothschild, with Mitchell, by providing a curved surface exterior covering, for the advantages of providing further comfort and support for the passenger.

Claims 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelmann (EP 1209026).
Regarding claim 12, Michelmann teaches a vehicle (a vehicle seat is to be used in a vehicle), comprising a chassis adapted for driven movement (motor vehicles inherently comprises a chassis adapted for driven movement), and at least one seat (title; abstract) secured with the chassis (vehicle seats are inherently secured to the chassis of the vehicle), the at least one seat including a seat body (body of vehicle seat; abstract) having a seat base (the base of the vehicle seat on which a person would sit on; abstract), the seat body including an exterior covering (seat covering; abstract), the at least one seat including a comfort system (heating conductor 1, Fig. 1) disposed within the seat body (abstract; p.0012-0013; p.0027; p.0030), the comfort system including a heating track (left section of 1) configured to emit heat (abstract; p.0012-0013; p.0027; p.0030), the heating track extending in thermal communication with at 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelmann’s seat to have this feature in order to support a human’s back when driving for comfort, stability, and/or safety.
Michelmann fails to disclose wherein the entirety of the heating track is a single continuous wire track.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the entirety of the heating track as a single continuous wire track, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.
Regarding claim 13, Michelmann teaches the vehicle as set forth above, wherein an inner side of each cavity of the plurality of cavities is spaced apart from each respective biosensor by a constant distance along an entirety of a longitudinal side of the respective biosensor (as shown in Fig.1 below).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Constant distance)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Variable distance)]
    PNG
    media_image2.png
    706
    510
    media_image2.png
    Greyscale


Regarding claim 14, Michelmann teaches the vehicle as set forth above, wherein an inner side of each cavity of the plurality of cavities is spaced apart from each respective biosensor by a varying distance (varying distance when comparing specific portions of the pressure sensors 2 and inner sides of the cavities of heating track 1; as shown in Fig. 1); and the plurality of biosensors are arranged symmetrically and includes a first group of biosensors arranged within the first section of the wire track (as shown in Fig. 1) and a second group of biosensors arranged within the second section of the wire track (as shown in Fig. 1), the first and second groups of biosensors being symmetrical with each other (as shown in Fig. 1 above).

Regarding claim 20, Michelmann teaches the vehicle as set forth above, wherein the single continuous wire track defines an inner heat track area (as shown in Fig. 1), the single continuous wire track defining a perimeter of the inner heat track area (as shown in Fig. 1), and wherein some of the plurality of biosensors are arranged outside of the inner heat track area (as shown in Fig. 1).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claim 19 since the prior art of record does not show or fairly suggest a vehicle seat wherein each respective biosensor of the plurality of biosensors is arranged within a respective first turn of the at least one wire track of the heating track, or wherein the first contour of the inner surface of each cavity has curves and peaks that identically match the second contour of the outer surface of the respective biosensor, as recited in claim 19.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. Regarding claim 12, Applicant argues that “As can be seen in Fig. 1 of Michelmann reproduced below, the heating conductor (1) extends inwardly toward the central axis of the vehicle seat, and then stops when it reaches the conductor tracks (4). The heating conductor (1) then continues at a different point along the conductor tracks (4). As a result, the entirety of the heating conductor (1) is not a single continuous wire track. Moreover, the disclosure of Michelmann confirms this point, as the disclosure states, “Part of the conductor tracks (4) also serves as a heating conductor (1).” (Michelmann at column 5, lines 2-3.) Therefore, Michelmann fails to teach “wherein the entirety of the heating track includes a single continuous wire track” and “each respective biosensor of the plurality of biosensors is arranged within a respective cavity of the plurality of cavities of the single continuous wire track of the heating track”, as recited by amended claim 12. As such, one of ordinary skill in the modifying Michelmann as suggested in the Office Action would not arrive at the claimed invention. Thus, a prima facie case of obviousness with respect to amended claim 12 cannot been established. Accordingly, it is believed that the rejection of claim 12 under 35 U.S.C. § 103 has been overcome, and withdrawal of the rejection is respectfully requested.” on remarks page 12, lines 28-29, and page 13.
Regarding claims 13, 14, 18 and 20, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0257205 and US 2015/0061345.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
02/17/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761